DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract refers to a plot of R-R intervals plotted along the x-axis and corresponding heart rates plotted along the y-axis, which appears to be an inaccurate description of the invention (for details, see the §112 discussion below).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: element 154 (Fig. 14) is not found in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 -20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) 
Claims 1 and 11 refer to a plot of R-R intervals along an x-axis and heart rates associated with the R-R intervals plotted along a y-axis. It would appear, however, that the plot’s x-axis would be representative of elapsed time, t --not R-R interval time, per se.  Fig. 7, for example, shows a 40 minute R-R plot with a window of time extending from 6:05pm to 6:45pm. While clearly heart rate is inversely related to the R-R interval, the plot would appear to show data associated with the heart rate (or 1/(R-R interval)) with respect to chronological time and not the time associated with an R-R interval (a plot of the later would simply consist of points along the curve y= 1/x, where y= heart rate and x= R-R interval time). It is unclear how one skilled in the art given similar data would be able to recreate far-field plots such as shown in Figs. 7-13 and obtain usable diagnostic information for a given time period in a far-field view if one merely plotted a graph of heart rate as a function of R-R intervals. In Fig. 13, for example, an R-R interval of 0.83 seconds would result in a heart rate of 50bpm. If the x-axis truly represented R-R intervals, then the majority of points in Fig. 13 when presented a bradycardia situation of 50 bpm, would be centered about x= 0.83 seconds, and thus not evenly distributed in time along the x-axis generally along the line y= 50 as shown.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, it is unclear what it means for the processor to perform the “accesses” operation cited on lines 9-13. In order for a processor to “access” information, the information must first be created and/or collected. It is unclear what aspect of the recited system, if any, performs these functions. Specifically, it is unclear if the system includes means for generating the recited R-R interval plot in order to allow the processor to access it (in which case the means for generating such a plot would be required as an essential element); or if the derivation of information in this form takes place entirely outside of the claimed invention (i.e., the invention merely gathers data already obtained from a data storage structure and/or processor outside of the invention -in which case the preamble should include reference to such data storage and data producing structure, with the body of the claim referring back to the preamble for antecedent basis).
Claims 1 and 11 are also confusing in that lines 9-13 refer to a plot of R-R intervals along an x-axis and heart rates associated with the R-R intervals plotted along a y-axis. It would appear, however, that the plot’s x-axis would be representative of elapsed time -not R-R intervals, per se. Fig. 7, for example, shows a 40 minute R-R plot with a window of time extending from 6:05pm to 6:45pm. While clearly heart rate is inversely related to the R-R interval, the plot would appear to show data associated 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action.
While a possible rejection under §101 based on a judicial exception was considered, after applying the revised 2-Step analysis, the additional element associated with accessing an R-R interval plot (lines 9-13 of claims 1 and 11) was considered to not be WURC in the art.  The applicant in the “Background” section of the disclosure indicates that such a feature is not conventional and is advantageous over prior art systems in that it allows preservation of the correlation between R-R intervals and their time of occurrence compared to prior art devices that employ Poincare plots, and thus allows for large amounts of data to be displayed providing a complete picture for the diagnostician.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
February 26, 2021